                Case 20-10611-BLS            Doc 105-1       Filed 09/21/21        Page 1 of 2




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

--------------------------------------------------------------- X
In re:                                                          : Chapter 15
                                                                :
SPECTRA PREMIUM INDUSTRIES INC., et al.,1 : Case No. 20-10611 (BLS)
                                                                :
                                                                  (Jointly Administered)
                 Debtors in a Foreign Proceeding.               :
                                                                : Hearing Date: October 12, 2021 at 10:00 a.m. (ET)
                                                                : Objection Deadline: October 5, 2021 at 4:00 p.m. (ET)
                                                                :
--------------------------------------------------------------- X

                                          NOTICE OF MOTION

TO:      The following entities or, in lieu thereof, their counsel: (a) the office of the US Trustee
         for the District of Delaware; (b) Wells Fargo; (c) LBC; (d) EDC; (e) IQ; (f) each
         counterparty to an Assigned Agreement, including, without limitation, those that are
         located in the United States; (g) VFI Corporate Finance; (h) any parties in litigation
         against any of the Debtors that is pending in the United States; (i) the Purchaser; and (j)
         any party that has requested notice pursuant to Bankruptcy Rule 2002.

       PLEASE TAKE NOTICE that on September 21, 2021, the Foreign Representative filed
the Foreign Representative’s Motion for an Order (I) Enforcing (A) Canadian Court Order
Approving Sale of Debtors’ Assets and (B) Canadian Court Order Approving Assumption and
Assignment of Certain Contracts to Purchaser, (II) Approving Sale of Debtors’ Assets, Including
Assumption and Assignment of Certain Contracts to Purchase, and (III) Granting Related Relief
(the “Motion”).

       PLEASE TAKE FURTHER NOTICE that objections, if any, to the relief requested in
the Motion must be filed with the United States Bankruptcy Court, 824 North Market Street, 2nd
Floor, Wilmington, Delaware 19801, on or before October 5, 2021 at 4:00 p.m. (ET).

       PLEASE TAKE FURTHER NOTICE that at the same time, you must also serve a
copy of the objection upon the undersigned counsel so as to be received no later than 4:00 p.m.
(ET) on October 5, 2021.




1
  The Debtors in these Chapter 15 cases, along with the last four digits of each Debtor’s federal identification
number, are: Spectra Premium Industries Inc. (4016); Spectra Premium Holdings (USA) Corp. (7133); Spectra
Premium (USA) Corp. (9447); and Spectra Premium Properties (USA) Corp. (7618). The registered office of
Spectra Premium Industries Inc., the Debtors’ ultimate corporate parent company, is located at 1 Place Ville Marie
in Montréal, Québec, Canada, H3B 4M4, Suite 4000. The Debtors are collectively managed from the Spectra
Group’s corporate headquarters in Boucherville, Québec, Canada.


{1280.001-W0065929.}
                Case 20-10611-BLS   Doc 105-1   Filed 09/21/21    Page 2 of 2




       A HEARING ON THE MOTION WILL BE HELD ON OCTOBER 12, 2021 AT
10:00 A.M. (ET) BEFORE THE HONORABLE BRENDAN L. SHANNON IN THE UNITED
STATES BANKRUPTCY COURT FOR THE DISTRICT OF DELAWARE, 824 NORTH
MARKET STREET, 6th FLOOR, COURTROOM 1, WILMINGTON, DELAWARE 19801.

     IF YOU FAIL TO RESPOND IN ACCORDANCE WITH THIS NOTICE, THE COURT
MAY GRANT THE RELIEF REQUESTED IN THE MOTION WITHOUT FURTHER
NOTICE OR HEARING.

Dated: September 21, 2021               LANDIS RATH & COBB LLP
       Wilmington, Delaware
                                        /s/ Matthew B McGuire
                                        Matthew B. McGuire (No. 4366)
                                        919 Market Street, Suite 1800
                                        Wilmington, Delaware 19801
                                        Telephone: (302) 467-4400
                                        Facsimile: (302) 467-4450
                                        Email: mcguire@lrclaw.com
                                        -and-
                                        NORTON ROSE FULBRIGHT US LLP
                                        Howard Seife (admitted pro hac vice)
                                        Andrew Rosenblatt (admitted pro hac vice)
                                        Francisco Vazquez (admitted pro hac vice)
                                        James A. Copeland (admitted pro hac vice)
                                        1301 Avenue of the Americas
                                        New York, New York 10019
                                        Telephone: (212) 408-5100
                                        Facsimile: (212) 541-5369
                                        Email: howard.seife@nortonrosefulbright.com
                                                andrew.rosenblatt@nortonrosefulbright.com
                                                francisco.vazquez@nortonrosefulbright.com
                                                james.copeland@nortonrosefulbright.com

                                        Counsel to the Foreign Representative




{1280.001-W0065929.}                        2
